[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-14889                 ELEVENTH CIRCUIT
                                                                  MAY 2, 2012
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                   CLERK

                    D.C. Docket No. 9:95-cr-08089-DTKH-3



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

GARY ALPHONSO PARSON,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (May 2, 2012)

Before BARKETT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Gary Alphonso Parson, a federal prisoner, pro se appeals the district court's
denial of his post-conviction motion to “amend the record,” filed pursuant to

Federal Rule of Criminal Procedure 36 (“Rule 36”). After review, we affirm.1

                                    I. BACKGROUND

       In 1996, a jury convicted Parson of conspiracy to possess with intent to

distribute cocaine base. Parson was sentenced to life imprisonment. On direct

appeal, Parson challenged his conviction, but not his sentence. This Court

affirmed. See United States v. Hutchins, 181 F.3d 107 (11th Cir. 1999) (table).

       Parson later filed a 28 U.S.C. § 2255 motion to vacate his sentence arguing,

based on Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), that his

indictment did not allege a drug quantity and his life sentence exceeded the

statutory maximum authorized by the jury’s verdict. The district court denied

Parson’s § 2255 motion because Apprendi does not apply retroactively on

collateral review. This Court denied a certificate of appealability.

       Parson filed a second § 2255 motion, arguing that he was “factually

innocent” of the life sentence because drug quantity was not alleged in his

indictment or proven to a jury. The district court dismissed Parson’s second

§ 2255 motion for failure to obtain this Court’s authorization pursuant to 28 U.S.C.



       1
       We review de novo the application of Rule 36 to correct a district court’s sentencing
judgment. United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004).

                                               2
§ 2244(b)(3).

      Parson then filed the present motion which, while citing to Rule 36, argued

that the 1996 sentencing court erred in determining the quantity of drugs

attributable to Parson and Parson’s role in the offense for purposes of calculating

the applicable guidelines range.

      In a September 28, 2011 order, the district court denied Parson’s Rule 36

motion because Rule 36 authorizes only the correction of clerical mistakes, and

Parson’s motion did not identify any clerical mistakes meriting correction. The

district court noted that even if it construed Parson’s pleading as one seeking relief

under § 2255, it would be denied, because Parson had not obtained leave to file a

successive motion, as required by § 2244(b)(3). Parson filed this appeal of the

district court’s September 28, 2011 order.

                                   II. DISCUSSION

      Rule 36 allows a court to correct “a clerical error in a judgment, order, or

other part of the record, or correct an error in the record arising from oversight or

omission.” Fed. R. Crim. P. 36. Rule 36 does not allow for a substantive

correction or alteration to a criminal sentence. United States v. Portillo, 363 F.3d

1161, 1164 (11th Cir. 2004). Rule 36 is intended for situations where, for

example, the written judgment needs to conform to the oral sentence. Id.


                                           3
       Even construed liberally, Parson’s appellate brief does not challenge the

district court’s finding that Parson’s Rule 36 motion did not identify a clerical error

in his sentence. Further, a review of Parson’s Rule 36 motion indicates that the

district court is correct. Parson’s Rule 36 motion raised only a substantive

challenge to his sentence and did not point to any clerical error with respect to his

sentence. Accordingly, the district court properly denied Parson’s Rule 36 motion.

       On appeal, Parson argues only that in 1996 the sentencing court erred in

making findings as to drug quantity and role in the offense.2 However, Parson

needed to (but did not) raise these alleged sentencing errors in his direct appeal

from the judgment and sentence; he cannot raise them fifteen years later in a post-

conviction motion. See United States v. Fiallo-Jacome, 874 F.2d 1479, 1482-83

(11th Cir. 1989).

       AFFIRMED.




       2
        Parsons does not contend that he intended to challenge his sentence under § 2255. In
any event, the district court lacked subject matter jurisdiction to consider a § 2255 motion
because Parson has not obtained permission from this Court to file a successive § 2255 motion.
See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

                                               4